Citation Nr: 1726461	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for right little finger proximal interphalangeal (PIP) joint chronic synovitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2000 to September 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination and to obtain treatment records from the Galveston VA Outpatient Clinic at the Michael E. DeBakey VA Medical Center (VAMC) since May 2010.  

The Veteran underwent new VA examinations for her hands in May and July 2016.  Records from the Galveston VA Outpatient Clinic since May 2012 have also been associated with the file.  As such, the Board determines that there has been substantial compliance with the February 2016 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The matter on appeal has been returned to the Board for further appellate action


FINDING OF FACT

Throughout the appeal period, the Veteran has had pain in her right little finger; there has been no reduced grip strength in her right hand; she has retained full range of motion in all digits; and general function of her right hand would not be better served with amputation and prosthesis of her right little finger.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right little finger PIP joint chronic synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45(f), 4.59, 4.71a, Diagnostic Code 5230.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2010.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in May and July 2016 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The VA examiners reviewed the record, noted the history of the Veteran's right finger injury and symptoms, and applied accepted medical standards and principles.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.


Increased Rating 

When making disability evaluations, the Veteran's entire history is reviewed.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Also, at the time of an initial rating, consideration of the appropriateness of a staged rating is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's right little finger disability has been rated under Diagnostic Code 5230.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5230 provides a maximum zero percent rating for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  

The Board will also consider other potentially applicable diagnostic codes for a finger disability.  Diagnostic Code 5227, for ring or little finger ankylosis, provides a maximum zero percent rating for favorable or unfavorable ankylosis, whether on the major or minor hand.  38 C.F.R. § 4.71a.  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered as well as whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand. 

Regarding evaluation as an amputation, Diagnostic Code 5156 provides a compensable rating for a fifth finger disability where there has been amputation.  38 C.F.R. § 4.71a.  The minimal rating under Diagnostic Code 5156 for either the major or minor hand is 10 percent.  A 10 percent rating requires amputation without metacarpal resection at proximal interphalangeal joint or proximal thereto.  A 20 percent rating for either the major or minor hand requires amputation with metacarpal resection (more than one-half the bone lost).  A Note indicates that the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.   

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.

If a Veteran has separate and distinct manifestations relating to the same injury, he or she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  The Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Analysis:
Facts

The Veteran contends that her right little finger PIP joint chronic synovitis is more disabling than reflected by the noncompensable disability rating she is currently assigned.

An August 2009 medical report from Calder Urgent Care indicates that the Veteran reported pain with movement in her right fifth digit.  The medical record notes that several x-rays were done years prior and were negative.  The record indicates that upon physical examination, the Veteran's digits and nails did not have any clubbing, cyanosis, or tenderness.

In July 2011, the Veteran underwent a VA examination to evaluate her right little finger disability.  The examiner indicated that the Veteran experiences flare-ups as often as two times per week.  However, the examiner did not quantify, in degrees, any additional limitation of motion during flare-ups.  As such, the Board found that the examination was inadequate, and the appeal was remanded.  

A September 2011 primary care follow up note from Galveston Outpatient Clinic indicates that there was pain and limitation of motion of the Veteran's right little finger.  The report indicates that the Veteran's right fifth finger was swollen at the second phalange and that opposition decrease appeared to be in flexion.  The assessment was possible tendon injury.  The report notes that the Veteran had been sent to a private hand surgeon.  The report indicates that the examiner would perform x-rays and refer the Veteran to a hand surgeon for evaluation.  

An October 2011 note from Houston VAMC indicates that physical examination was suggestive of collateral ligament sprain at the PIP joint of the right fifth finger.  The examiner suggested occupational therapy for possible right fifth finger collateral ligament sprain and recommended plastic surgery if hand therapy was not successful.  The report states that the numbness in the Veteran's right fifth finger was patchy and localized to the radial aspect of the right fifth proximal phalanx, but not distally and that this indicates integrity of the nerve trunk.  The examiner indicated that the numbness may be related to superficial skin denervation instead of nerve transection.  

A February 2012 note from Houston VAMC indicates that the pain in the Veteran's right fifth finger is neuropathic in nature, intermittent, unpredictable and does not originate from one focal spot.  The report indicates that the Veteran had full range of motion of the IP joints of the SF.

In May 2016, the Veteran underwent another VA examination for her right little finger.  The examination report reflects the Veteran's complaints of flare-ups when trying to write; she indicated that she felt a "crampy" pain.  The Veteran also indicated that the disability interfered with her ability to grasp objects.  

The initial range of motion testing indicated all normal results for the right hand.  For the index, long, ring, and little fingers, maximum extension was 0 degrees for the MCP, PIP, and DIP joints.  Maximum flexion for the index, long, ring, and little fingers was 90 degrees for the MCP joint, 100 degrees for the PIP joint, and 70 degrees for the DIP joint.  For the right thumb, maximum extension was 0 degrees, and maximum flexion was 100 degrees for the MCP joint and 90 degrees for the IP joint.  

The examination report indicates that there was no gap between the pad of the thumb and the fingers on the right hand or between the finger and proximal transverse crease of the hand on maximal finger flexion.  The report indicates that there was no pain noted on examination.  The report also indicates that there was no evidence of pain with use of the hand and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran demonstrated full grip strength (5/5), and there was no muscle atrophy or ankylosis noted.  The report also indicates that the Veteran does not use any assistive devices.    
The report indicates that the Veteran was not examined immediately after repeated use over time.  As such, the examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time.  

The report also indicates that the Veteran was not examined during a flare-up.  
The report does indicate that pain and fatigue significantly limit functional ability during flare-ups, but the examiner indicated that he was unable to describe the limitation in terms of range of motion because the Veteran was not being examined during a flare-up.  The Board notes that the examination report reflects that the Veteran self-reported crampy pain during flare-ups.  

Additionally, the examiner noted that during the examination, the right fifth finger had a disturbance in motion.  The examiner explained that the finger would pause and "pop" with flexion and also take time to fully extend.  The examiner indicated that however, these findings may not meet the full criteria for a "trigger finger."          

In July 2016, the Veteran underwent another VA examination for her right little finger.  The report indicates normal range of motion for the right hand.  For the index, long, ring, and little fingers, maximum extension was 0 degrees for the MCP, PIP, and DIP joints.  Maximum flexion for the index, long, ring, and little fingers was 90 degrees for the MCP joint, 100 degrees for the PIP joint, and 70 degrees for the DIP joint.  For the right thumb, maximum extension was 0 degrees, and maximum flexion was 100 degrees for the MCP joint and 90 degrees for the IP joint.  

The examination report indicates that there was no pain noted on examination.  The report indicates that there was no gap between the pad of the thumb and fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

The report indicates that the Veteran was examined immediately following repetitive use over time.  The report indicates that the Veteran was able to perform repetitive use testing with at least three repetitions.  The report indicates that there was no additional functional loss or range of motion after three repetitions.  The report notes that pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  There was no response provided regarding flare-ups.  The Board notes that the examination report reflects that the Veteran did not report having flare-ups.  The Veteran demonstrated full grip strength (5/5), and there was no muscle atrophy or ankylosis noted.  The report also indicates that the Veteran does not use any assistive devices.  

There are also lay statements of record.  In her October 2011 notice of disagreement, the Veteran indicated that she has obvious deformities in the first joint of the fifth digit.  She indicated that since she is right hand dominant and experiences pain and problems frequently, she endures numerous complications because of the injury.  She also indicated that examiners have found her injury severe enough to refer her to an occupational therapist and a surgeon.  

In her August 2013 VA Form 9, the Veteran indicated that the injury is not a joint issue but a soft tissue injury, which falls under section 4.40 for functional loss.  She indicated that her right little finger is deformed and painful and becomes extremely painful during use.  She indicated that she is right handed and experiences pain after writing for short periods of time.  She indicated that she has worked as a dental assistant, medical assistant, and photographer all while in pain.  She indicated that she was also a student and that note taking became nearly impossible.  She indicated that her right finger is a daily challenge and that if she bumps her finger into something, she is in serious pain.  

Merits

Having reviewed the evidence, the Board finds that a compensable disability rating is not warranted.  

Medical records and the Veteran's statements indicate that she experienced pain and limited motion of her right little finger.  Under Diagnostic Code 5230, any limitation of motion of the little finger of either the major or minor hand is noncompensable.  38 C.F.R. § 4.71a.  

Regarding the pain the Veteran experiences in her right little finger, the Board notes that pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011), actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  However, there is no compensable rating for limitation of motion of the little finger.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Thus, no compensable rating is available.  

The Board has also considered the Veteran's right little finger disability under other potentially applicable Diagnostic Codes.  As to Diagnostic Code 5227, for ring or little finger ankylosis, the record does not reflect that the Veteran has anklylosis of her right little finger.  To the contrary, the May and July 2016 VA examination reports indicate that there is no ankylosis of the Veteran's right little finger.  Having physically examined the Veteran, the Board finds the examiners' assessments probative.  Nor does the Veteran suggest that she has ankylosis of her right little finger.  Furthermore, any limitation of motion due to ankylosis of the little finger of either the major or minor hand is also noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The Board has also considered whether rating the Veteran's right little finger disability as an amputation under Diagnostic Code 5156 is warranted.  However, no examiner has assessed functional impairment of the right little finger of a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  38 C.F.R. § 4.71a.  As such, the Board finds that the Veteran's adverse symptomatology does not form a sufficient basis for finding the severity of her right little finger disability equivalent to an amputation.  

The Board has also considered resulting limitation of motion of other fingers and the overall function of the hand.  The Board has considered Diagnostic Codes 5126-5151, for multiple finger amputations and 5216-5223, for unfavorable and favorable ankylosis of multiple digits.  38 C.F.R. § 4.71a.  However, there is no indication of amputation or ankylosis of any other fingers, nor does the evidence, including the lay statements, indicate that the Veteran's service-connected disability affects anything but her right little finger. Thus, Diagnostic Codes 5126-5151 and 5216-5223 are not for application.  

Nor is a higher rating warranted due to additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Board acknowledges that the Veteran experiences pain on motion on range of motion testing.  However, painful motion does not result in a separate or higher rating unless it actually results in additional functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. at 202.  The July 2016 VA examination report explicitly indicates that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  As the examination was performed immediately following repetitive use, the Board finds the assessment probative.  

The Board notes that at the May 2016 VA examination, the Veteran reported crampy pain during flare-ups.  However, the examiner was unable to comment on additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  As such, the Veteran's comments are outweighed by the July 2016 assessment.  Furthermore, as noted, pain alone does not warrant a higher rating.  

The Board acknowledges the Veteran's statements that the disability affects her dominant hand.  However, the only applicable code, Diagnostic Code 5230, does not distinguish between the major (dominant) and minor extremities.  38 C.F.R. § 4.71a.  Thus, a compensable rating is still not warranted although the disability affects the Veteran's dominant hand.  

The Board notes the Veteran's comments that her right little finger disability is a soft tissue issue and not a joint issue and should be evaluated under 38 C.F.R. § 4.40.  However, this provision is not a rating provision per se, as it does not contain any ratings. It is a provision providing for additional compensation for functional loss, which has been considered already in this case. Further, differentiating between a joint and soft tissue injury is a medical determination, which the Veteran is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to attest to observable symptoms, such as a broken leg); and, the May 2016 VA examiner explicitly indicated that there was no pain on palpation of the joint or associated soft tissue.   

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than assigned.  Fenderson v. West, 12 Vet. App. at 119.  Throughout the appeal period, the Veteran's right little finger disability consistently manifested in pain, stiffness, and swelling.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that the preponderance of the evidence does not support the Veteran's claim for entitlement to an initial compensable rating for right little finger PIP joint chronic synovitis.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107. 


ORDER

Entitlement to an initial compensable rating for right little finger PIP joint chronic synovitis is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


